Carroll, J.
The defendant acted as counsel for the plaintiff in an action brought by her against her husband’s father for alienation of affections, in which a verdict was returned in her favor for the sum of $22,500. This amount was reduced by the trial judge to $10,000, who ordered a new trial unless the plaintiff remitted all above that sum. The plaintiff so remitted and the case went to judgment. On December 4, 1915, the defendant received $10,-' 449.43 in full payment of the judgment. The next day he wrote the plaintiff, asking her to call at the office and receive her money. She promptly called and was shown a check to her order for $5,199.22 which the defendant’s brother told her she could have on signing a release to the defendant of all demands. The release was shown her at this time and she was informed that .the defendant’s charge for services was $5,000. On December 23 she again called at the defendant’s office, signed the release and received the check. The plaintiff testified that she made an agreement with the defendant that his charge would not exceed ten per cent of the amount Recovered.
The case was heard by a judge of the Superior Court, who *470found that there was no such agreement, that the plaintiff knew the contents of the release when she signed it and was not deceived into supposing it was something else, and that no false representations'were made to her. He further found that by the defendant’s authority the execution and delivery of the release was a condition precedent to receiving the check, and that she supposed from what was said to her that unless she accepted the check in settlement of the full amount she was to receive, and executed the release, the defendant would not pay her the sum of $5,199.22; and although at first refusing to sign because of her objection to the amount of the defendant’s charge, she finally executed it in order to obtain the check. The judge also found that at this time the relation of attorney and client existed between the parties, and ruled that the defendant, by requiring the plaintiff to give him the release as a condition to his paying to her the money which he held and was in duty bound to pay her, committed a breach of his fiduciary obligations to her, that the release was not fairly and honestly obtained and was of no force and effect. He found that a fair charge for the defendant’s services was $2,500 and judgment was ordered for the plaintiff in that sum with interest from December 12,1915.
In our consideration of the case we deal with the record on the assumption that exceptions were properly taken to the rulings of the judge, and that the case is before us on a bill of exceptions.
If the relation of attorney and client existed between the defendant and the plaintiff when the reléase was given, the defendant occupied a position of trust and confidence which he could not abuse or take advantage of for his own profit. The business dealings of an attorney with his client should not “ be viewed as a mere commercial transaction where ordinarily each must beware of the trading ability of the other, and the advantage would remain with the more skilful bargainer.” Manheim v. Woods, 213 Mass. 537, 542. It was a question of fact whether this relation existed when the release was given, and as there was sufficient evidence to support the finding, we have no jurisdiction to review it. See Puffer Manuf. Co. v. Yeager, 230 Mass. 557; Baxter v. New York, New Haven & Hartford Railroad, 214 Mass. 323. It was not questioned that the sum of $5,199.22 was due the plaintiff, and that she objected to the amount of the defendant’s bill. As her attorney, the defendant could not in the proper performance of his duty, insist *471that before she received any of the money due, she must agree to release him from all demands. A client cannot be compelled to surrender her rights. She is entitled to act freely and without' coercion. Admittedly something was due her, and to insist that nothing should be paid until she consented to the defendant’s terms and released him from all obligations, was to oblige her to agree to the price fixed by him before she received anything, and was entirely inconsistent with the relation and the duty he owed her. Manheim v. Woods, supra. Butler v. Gleason, 214 Mass. 248, 253, and cases cited. The plaintiff knew the contents of the release when she signed it and no false representations were made to her; but because of the position taken by the defendant and the statements made, she was not free to act, but was compelled to accept the defendant’s terms. As a matter of fact, the judge was warranted in finding that the release was subject to the condition imposed by the defendant and was not fairly and honestly obtained; there was no error of law in the ruling given.
The bill of exceptions states that certain requests for rulings were refused. The record does not show what these requests were and we do not discuss them. No question of pleadings is open on this record. The evidence relating to what was said in the defendant’s office when the release was signed was plainly admissible.

Exceptions overruled.